Title: From George Washington to the Moravian Society for Propagating the Gospel, 15 August 1789
From: Washington, George
To: Moravian Society for Propagating the Gospel



Gentlemen,
[New York, c.15 August 1789]

I receive with satisfaction the congratulations of your Society and of the Brethren’s Congregations in the United States of America. For you may be persuaded that the approbation and good wishes of such a peaceable and virtuous Community cannot be indifferent to me.
You will also be pleased to accept my thanks for the Treatise which you presented; and to be assured of my patronage in your laudable undertakings.
In proportion as the general Government of the United States shall acquire strength by duration, it is probable they may have it in their power to extend a salutary influence to the Aborigines in the extremities of their Territory. In the meantime, it will be a desirable thing for the protection of the Union to co-operate, as far as the circumstances may conveniently admit, with the disinterested endeavours of your society to civilize and Christianize the Savages of the Wilderness. Under these impressions, I pray Almighty God to have you always in his holy keeping.

Go: Washington

